


GUARANTY

GUARANTY (this “Guaranty”), dated as of March 27, 2008, is made by TAL
INTERNATIONAL GROUP, INC., a corporation organized under the laws of the State
of Delaware (together with its successors and assigns, the “Guarantor”).

RECITALS:

WHEREAS, pursuant to the Series 2008-1 Supplement, dated as of March 27, 2008
(as amended, modified or supplemented from time to time in accordance with its
terms, the “Series 2008-1 Supplement”) issued pursuant to, and incorporating the
terms of, the Indenture, dated as of March 27, 2008 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Indenture”),
between TAL Advantage II LLC, as issuer (together with its successors and
permitted assigns, the “Issuer”), and U.S. Bank National Association, as
indenture trustee (together with its successors and permitted assigns, the
“Indenture Trustee”), the Series 2008-1 Noteholders have committed to make loans
to the Issuer from time to time in an aggregate principal amount outstanding not
to exceed the commitment amounts set forth in the Series 2008-1 Supplement;

WHEREAS, in order to induce the Series 2008-1 Noteholder to enter into the
Series 2008-1 Supplement, the Guarantor will execute and deliver this Guaranty
to the Indenture Trustee, not in its individual capacity but as representative
of the Series 2008-1 Noteholders (the Indenture Trustee and the Series 2008-1
Noteholders, each, a “Beneficiary” and collectively the “Beneficiaries”)
pursuant to which such Guarantor will guaranty, among other things, payment of
the Obligations, as hereinafter defined; and

WHEREAS, the Issuer is a direct or indirect Subsidiary of the Guarantor, the
Guarantor will receive substantial direct or indirect benefit from the
transaction described in the Series 2008-1 Supplement and therefore it is in the
best interest of the Guarantor to enter into this Guaranty.

AGREEMENT:

Accordingly, the Guarantor agrees for the benefit of the Beneficiaries and each
of its permitted assigns or transferees, as follows:

1. Certain Terms.

(a) Capitalized terms used herein without definition have the respective
meanings set forth in the Series 2008-1 Supplement.

(b) “Obligations” means any and all present and future payment obligations and
liabilities of the Issuer of every type and description to the Beneficiary, or
any of their successors or permitted assigns under the Series 2008-1 Supplement
and the other Series 2008-1 Transaction Documents, whether for principal,
interest, fees, expenses or other amounts (including attorneys’ fees and
expenses), in each case whether due or not due, direct or indirect, joint and/or
several, absolute or contingent, voluntary or involuntary, liquidated or
unliquidated, determined or

 

 

--------------------------------------------------------------------------------






undetermined, now or hereafter existing, renewed or restructured, whether or not
from time to time decreased or extinguished and later increased, created or
incurred, whether or not arising after the commencement of a proceeding under
the Bankruptcy Code (including post-petition interest) and whether or not
allowed or allowable as a claim in any such proceeding, and whether or not
recovery of any such obligation or liability may be barred by a statute of
limitations or such obligation or liability may otherwise be unenforceable. All
Obligations shall be conclusively presumed to have been created in reliance on
this Guaranty.

(c) “Deficiency Amount” means (a) for each Payment Date other than the Series
2008-1 Legal Final Maturity Date, any shortfall in the aggregate amount
available in the Series 2008-1 Series Account for the Series 2008-1 Notes or any
other amounts available under the Indenture or the Series 2008-1 Supplement
(including any Manager Advance) to pay both (i) the Series 2008-1 Interest
Payment for such Payment Date and (ii) the Scheduled Principal Payment Amount
for such Payment Date, and (b) on the Series 2008-1 Legal Final Maturity Date,
any shortfall in the aggregate amount available in the Series 2008-1 Series
Account or any other amounts available under the Indenture or this Supplement to
pay the then Aggregate Series 2008-1 Principal Balance, accrued but unpaid
interest thereon and all other amounts owing to the Series 2008-1 Noteholders
pursuant to the terms of the Series 2008-1 Transaction Documents.

2. Guaranty.

(a) The Guarantor hereby absolutely, unconditionally and irrevocably guaranties
to each of the Beneficiaries the full and punctual payment when due of all
Obligations on the earlier to occur of the Series 2008-1 Legal Final Maturity
Date and the date on which the Series 2008-1 Notes have been accelerated in
accordance with the terms of the Indenture, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, and such
guaranty is not conditional or contingent upon pursuit by the Beneficiary of any
prior action or proceeding for collection, or for any other remedies the
Beneficiaries may have, against any Borrower or any other Person. All such
amounts and all other amounts payable hereunder shall be payable on demand.

(b) In order to implement this Guaranty, on the Business Day preceding each
Payment Date on which the related Manager Report indicates that a Deficiency
Amount will exist on the related Payment Date, the Indenture Trustee shall
deliver to the Guarantor a certificate in the form of Exhibit A hereto.

3. Expenses. The Guarantor agrees to pay to the Beneficiaries any and all
reasonable and documented costs and expenses, (including reasonable and
documented attorneys’ fees and expenses), that the Beneficiaries may incur in
connection with (a) the collection of all sums guarantied hereunder or (b) the
exercise or enforcement of any of the rights, powers or remedies of the
Beneficiaries under this Guaranty or applicable law.

4. Consent. The Guarantor hereby consents and agrees that the time or place of
payment of any Obligation may be exchanged or extended, in whole or in part, to
a time certain or otherwise, and may be renewed or accelerated, in whole or in
part; that any of the provisions of the Series 2008-1 Supplement may be renewed,
extended, modified, increased, accelerated, compromised, refinanced or waived;
that the Borrowers may be granted indulgences or released from liability; that
the insolvency, bankruptcy and/or dissolution of any or all of the Borrowers or
of

 

 

2

 

--------------------------------------------------------------------------------






the Guarantor shall not affect the Obligations hereunder of any Guarantor; that
neither the invalidity or unenforceability of any of the Obligations shall
affect the obligations hereunder of the Guarantor; that no claim need be
asserted against any trustee in bankruptcy or receiver or other representative
in the event any Borrower or the Guarantor is adjudicated bankrupt or becomes
insolvent; and that any property to the credit of any Borrower or the Guarantor
or any other party liable for payment of any of the Obligations may be released
from time to time, in whole or in part, at, before or after the stated, extended
or accelerated maturity of such Obligations, all of which (i) may be effected
without notice to or further assent by the Guarantor and (ii) shall not affect
the obligations of the Guarantor under this Guaranty.

5. Waiver. The Guarantor hereby expressly waives, to the extent permitted by
applicable law:

(a) Notice of acceptance of this Guaranty;

(b) Protest and notice of dishonor or default to the Guarantor or to any other
party with respect to any Obligation or any security for any Obligation;

(c) Demand for payment under this Guaranty;

(d) Notice of disposition of any security for any Obligation;

(e) Any defense by reason of impairment of: (i) any security now or hereafter
held for any Obligation; or (ii) recourse against any party liable for the
payment of any Obligation; and

(g) Any other defense or counterclaim whatsoever, other than indefeasible
payment and performance of the Obligations.

6. Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. The Guarantor: (a) waives any claim to marshaling of assets and
(b) waives any right to require that an action be brought against the Issuer or
any other Person prior to action against the Guarantor hereunder. The Guarantor
shall be released from all liability hereunder only upon payment in full of all
the Obligations.

7. Binding Effect. The provisions of this Guaranty shall be binding upon the
Guarantor and its successors and assigns, and shall inure to the benefit of the
Beneficiary and its successors and permitted assigns. The Guarantor may not
assign its rights, benefits, duties and obligations under this Guaranty without
the prior written consent of the Beneficiaries.

8. Right of Set Off. To the extent that the Guarantor has made payment hereunder
to any Beneficiary of all or any portion of principal and interest required to
be paid under the Series 2008-1 Supplement, the full amount of such payment
shall be deducted from amounts allocable and payable to such Beneficiary
pursuant to such Series 2008-1 Supplement.

9. Limitation of Guaranty. Any term or provision of this Guaranty or the Series
2008-1 Supplement to the contrary notwithstanding, the maximum aggregate amount
of the Obligations

 

 

3

 

--------------------------------------------------------------------------------






for which the Guarantor shall be liable shall not exceed the maximum amount for
which the Guarantor can be liable without rendering this Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer.

10. Representations and Warranties. The Guarantor makes the following
representations, warranties and agreements with the Beneficiaries:

(a) Corporation Status. The Guarantor is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

(b) Power and Authority. The Guarantor has the power and authority to execute,
deliver and carry out the terms and provisions of this Guaranty and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Guaranty. The Guarantor has duly executed and delivered the
Guaranty and the Guaranty constitutes the legal, valid and binding obligation of
the Guarantor enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

(c) No Violation. Neither the execution, delivery or performance by the
Guarantor of the Guaranty, nor compliance by the Guarantor with the terms and
provisions thereof, nor the consummation of the transactions contemplated herein
or therein, (i) will contravene any material provision of any applicable law,
statute, rule or regulation, or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Guarantor pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other
agreement, contract or instrument to which the Guarantor is a party or by which
it or any of its material property or assets are bound or to which it may be
subject, or (iii) will violate any provision of the certificate of incorporation
of the Guarantor.

(d) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Guarantor, threatened in writing (i) with
respect to this Guaranty or (ii) with respect to any other matter, as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(e) Governmental Approvals. Except as may have been obtained or made on or prior
to the Closing Date (and which remain in full force and effect on the Closing
Date), no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any domestic or foreign
governmental or public body or authority, or any subdivision thereof, is
required to authorize, in respect of the Guarantor, or is required to be
obtained by the Guarantor in connection with (i) the execution, delivery and
performance by the Guarantor of this Guaranty or (ii) the legality, validity,
binding effect or enforceability of this Guaranty with respect to the Guarantor.

 

 

4

 

--------------------------------------------------------------------------------






11. Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective or be reinstated, as the case may be, if at any time
payment or performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations or such part thereof, whether as a
“voidable preference,” “fraudulent transfer,” or otherwise, all as though such
payment or performance had not been made. In the event that, and to the extent
that, any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall, to the fullest extent permitted by law, be
reinstated, and shall be deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

12. Subrogation. After (and not before) all amounts payable under or in respect
of the Series 2008-1 Supplement and all other Obligations have been indefeasibly
paid in full and in cash and fully performed, the Guarantor shall be subrogated
to the rights of the Beneficiaries to receive payments in respect of the Series
2008-1 Supplement and the other Obligations, but only to the extent of amounts
paid by the Guarantor under this Guaranty.

13. Amendment. This Guaranty may not be modified or amended except by a writing
duly executed by the Guarantor and the Indenture Trustee (acting at the
direction of the Majority of Holders of the Series 2008-1 Noteholders).

14. Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS GUARANTY
AND ALL CLAIMS AND CAUSES OF ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, THE LAWS (OF THE STATE OF NEW YORK (OTHER THAN
CHOICE OF LAW RULES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION).

15. Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be invalid under such laws, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without affecting the remainder of such provision or the remaining
provisions of this Guaranty, which shall be binding and enforceable to the
fullest extent allowable by law.

16. Waiver. Waiver by the Beneficiaries of a breach of this Guaranty shall not
operate as a waiver of any subsequent breach thereof.

17. Signatures; Counterparts. Facsimile transmissions of any executed original
document and/or retransmission of any executed facsimile transmission shall be
deemed to be the same as the delivery of an executed original. At the request of
any party hereto, the other parties hereto shall confirm facsimile transmissions
by executing duplicate original documents and delivering the same to the
requesting party or parties. This Guaranty may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 

 

5

 

--------------------------------------------------------------------------------






18. Notices. All notices, requests and other communications to be given or
otherwise made to any party hereto shall be deemed to be sufficient if contained
in a written instrument duly transmitted by facsimile or duly sent by overnight
courier service or first class registered or certified mail, postage prepaid,
addressed to such party at the address set forth below or at such other address
as may hereafter be designated in writing by the addressee to the addressor
listing all parties:

 

(a)

if to the Guarantor:

TAL International Group, Inc.

100 Manhattanville Road

Purchase, New York 10577-2135

Fax: (914) 697-2526

Phone: (914) 697-2554

Attention: Marc A. Pearlin

 

(b)

if to the Indenture Trustee:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Fax: (651) 495-8090

Attention: TAL Advantage II, LLC, Floating Rate

Secured Notes, Series 2008-1

19. Consents and Waivers Relating to Legal Proceedings.

(a) THE GUARANTOR AND EACH BENEFICIARY (BY ACCEPTANCE OF RIGHTS HEREUNDER) WAIVE
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS GUARANTY OR ANY ACTION
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHICH PARTY
INITIATES SUCH ACTION OR ACTIONS.

(b) Pursuant to Section 5-1402 of the New York General Obligations Law, all
actions or proceedings arising in connection with this Guaranty shall be tried
and litigated in state or Federal courts located in the Borough of Manhattan,
New York City, State of New York. THE GUARANTOR AND (BY ACCEPTANCE OF RIGHTS
HEREUNDER) EACH BENEFICIARY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS, TO ASSERT THAT IT IS NOT SUBJECT TO THE JURISDICTION OF
SUCH COURTS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION. Nothing contained in this clause shall preclude
the Beneficiaries from bringing any action or proceeding arising out of or
relating to this Guaranty in the courts of any place where the Guarantor or any
of its assets or assets of any of the Borrowers or any of its assets may be
found or located.

 

 

6

 

--------------------------------------------------------------------------------






20. Guaranty Enforceable by Indenture Trustee. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Beneficiaries agree (by their
acceptance of the benefits of this Guaranty) that this Guaranty may be enforced
only by the action of the Indenture Trustee (acting at the direction of the
Series 2008-1 Noteholders.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

7

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the ___
day of March, 2008.

 

 

 

TAL INTERNATIONAL GROUP, INC.



 


By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 


U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee



 


By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------